Case 1:18-cv-01124-BAH Document 61-3 Filed 01/15/21 Page 1of13

Exhibit 60
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:18-cv-01124-BAH Document 61-3 Filed 01/15/21 Page 2 of 13

 

Page 1

IN THE UNITED STATES DISTRICT COURT

DISTRICT OF COLUMBIA

HELEN KRUKAS, ANDREA KUSHIM and GEORGIA LUKE, on

behalf of themselves and all others similarly

Situated,

PLAINTIFFS

vs. No. 18-CV-1124 (BAH)

AARP, INC., AARP SERVICES, INC. and AARP INSURANCE

PLAN,

DEFENDANTS

DEPOSITION OF HELEN KRUKAS

TAKEN ON BEHALF OF DEFENDANTS

NOVEMBER 19, 2020

TINA M. STUMPF, RPR, CSR

MISSOURI CCR # 623

 

 

Veritext Legal Solutions

www.veritext.com 888-391-3376

 
Case 1:18-cv-01124-BAH Document 61-3 Filed 01/15/21 Page 3 of 13

 

 

Page 2 Page 4
1 INDEX OF EXAMINATION 1 APPEARANCES OF COUNSEL:
2 PAGE 2
3 EXAMINATION BY MR. FARR 8) 3 FOR THE DEFENDANTS:
4 4 Mr. Alec Farr
5 INDEX OF EXHIBITS MARKED 5 Mr. Steven Alagna
6 PAGE 6 Bryan Cave LLP
7 Exhibit 1 (Notice of Deposition) 33 7 1155 F. Street, NW, Suite 500
8 Exhibit 2 (request for production of 35 8 Washington, DC 20004
9 documents) 9 (202)508-6000
10 Exhibit 14 (pamphlet) 90 10
11 Exhibit 15 (sample decision guide) 94 11 FOR THE PLAINTIFFS:
12 Exhibit 16 (guide to AARP Medicare 95 | 12 Mr. Kevin Landau
13 supplement insurance 13 Mr. Brett Cebulash
14 portfolio) 14 Taus Cebulash Landau, LLP
15 Exhibit 3 (class action complaint) 96 15 80 Maiden Lane, Suite 1204
16 Exhibit 4 (amended complaint) 98 16 New York, NY 10038
17 Exhibit 10 (document entitled Seniors) 100 17 klandau@tcllaw.com
18 Exhibit 11 (United American insurance 101 | 18
19 company document) 19 THE COURT REPORTER:
20 Exhibit 12 (United American insurance 102 | 20 Ms. Tina Stumpf
21 company policy) 21 Veritext Legal Solutions
22 Exhibit 9 (bank statements) 110 22 515 Olive Street, Suite 300
23 Exhibit 5 (application form for the 136 23 St. Louis, MO 63101
24 original Medigap plan C) 24 314-241-6750
25 (Original Exhibits were retained by Mr. Farr.) | 25
Page 3 Page 5

1 IN THE UNITED STATES DISTRICT COURT
2 DISTRICT OF COLUMBIA
3
4 HELEN KRUKAS, ANDREA KUSHIM and GEORGIA LUKE, onl
5 behalf of themselves and all others similarly
6 situated,
7
8
9
10 vs.
11
12 AARP, INC., AARP SERVICES, INC. and AARP INSURANCE
13 PLAN,
14
15
16
17 Deposition of HELEN KRUKAS, taken on
18 behalf of the DEFENDANTS, via Zoom video conference
19 on the 19th day of November, 2020, before Tina M.
20 Stumpf, RPR, CCR, CSR (MO, IL) and Notary Public.
21
22
23
24
25

PLAINTIFFS,

No. 18-CV-1124 (BAH)

DEFENDANTS.

 

 

1 THE VIDEOGRAPHER:
2 Mr. Timothy Perry
3 Veritext Legal Solutions
4 515 Olive Street, Suite 300
5 St. Louis, MO 63101
6
7 VIDEO CONCIERGE:
8 Ms. April Carter
9 Veritext Legal Solutions
10 515 Olive Street, Suite 300
11 St. Louis, MO 63101
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

2 (Pages 2 - 5)

Veritext Legal Solutions

www.veritext.com

888-391-3376
Case 1:18-cv-01124-BAH Document 61-3 Filed 01/15/21 Page 4 of 13

 

Page 6

Page 8

 

1 IT IS HEREBY STIPULATED AND AGREED by and 1 QUESTIONS BY MR. FARR:
2 between Counsel for the Plaintiff and Counsel for 2 Q Good morning, Miss Krukas. Could you
3 the Defendant, that this deposition may be taken in 3 state your full name for the record, please?
4 shorthand by before Tina M. Stumpf, Registered 4 A Helen Krukas.
5 Professional Reporter, Missouri Certified Court 5 Q Miss Krukas, could you tell me where you
6 Reporter, CCR #623, Notary Public, and afterwards 6 live, what your address is?
7 transcribed into typewriting and signature of the
8 witness is not waived by agreement and consent.
9 HELEN KRUKAS, 9 Q Miss Krukas, you may have just heard, my
10 of lawful age, having been first duly sworn to 10 name is Alec Farr. I represent the Defendants,
11 testify to the truth, the whole truth, and 11 AARP, Inc., AARP Services, Inc., and AARP Insurance
12 nothing but the truth in the case aforesaid, 12 Plan, and I'm going to be taking your deposition
13 deposes and says: 13 today.
14 THE VIDEOGRAPHER: Good morning. 14 Miss Krukas, have you ever been deposed
15 THE WITNESS: Good morning. 15 before?
16 THE VIDEOGRAPHER: We're going on the 16 A No.
17 record at nine o'clock central time, on November 17. Q Okay. I'm going to go over a series of
18 19th, 2020. 18 ground rules for you in the deposition so that we
19 This is Media Unit 1 of the video recorded 19 have an orderly proceeding.
20 deposition of Helen Krukas, taken by counsel for 20 Can you hear me okay?
21 Defendant in the matter of Helen Krukas, et al, 21 A Ican.
22 versus AARP, Inc., et al., filed in the U.S. 22 Q Okay. I'm going to go over a set of
23 District Court, District of Columbia, Case No. 23 ground rules with you just so we have an orderly
24 18-CV-1124, 24 proceeding.
25 My name is Tim Perry, certified legal 25 I'm going to be asking you a series of
Page 7 Page 9
1 video specialist. Our certified court reporter is 1 questions to which you have to give answers under
2 Tina Stumpf. We are with Veritext Legal Solutions 2 oath. Everything you say is being taken down by the
3 Midwest. 3 court reporter who is present in this video
4 Counsel, will you identify yourselves for 4 deposition.
5 the record, please? 5 Do you understand that?
6 MR. FARR: Alec Farr, from the law firm of 6 A_ Ido.
7 Bryan Cave Leighton Paisner on behalf of the 7  Q It's important that when we go through
8 Defendants. 8 this process we try to avoid speaking over one
9 MR. ALAGNA: Steve Alagna, from Bryan Cave 9 another. It's very normal in human conversation to
10 Leighton Paisner on behalf of Defendants. 10 do that. But I'd ask that you wait for me to finish
11 MR. LANDAU: Kevin Landau, from Taus 11 my question before you provide your answer. Even if
12 Cebulash and Landau, on behalf of the Plaintiff. 12 you think you know where I'm going, just please try
13 MR. CEBULASH: Brett Cebulash, Taus 13 to wait for me to finish, and then provide your
14 Cebulash and Landau, on behalf of the Plaintiffs. 14 answer.
15 THE VIDEOGRAPHER: All right. Thank you 15 T'll try to do the same, waiting for you
16 all. Tina, please swear in the witness. 16 to finish your answer before I ask my next question.
17 THE REPORTER: Could you raise your right 17 That will make it easier for the court reporter.
18 hand, please. 18 Can you do that for me, please?
19 THE WITNESS: (Raising right hand). 19 A Yes.
20 THE REPORTER: Do you solemnly swear the 20  Q It's also important that -- and you're
21 testimony you're about to give is the truth, the 21 doing a great job so far. It's also important that
22 whole truth and nothing but the truth, so help you 22 when you answer my questions you provide a spoken
23 God? 23 verbal response like a yes, or a no, or an answer,
24 THE WITNESS: I do. 24 rather than just nodding your head or shaking your
25 EXAMINATION 25 head. That makes it difficult for the court

 

 

 

 

3 (Pages 6 - 9)

Veritext Legal Solutions

www.veritext.com

888-391-3376
Case 1:18-cv-01124-BAH Document 61-3

Filed 01/15/21 Page 5of 13

 

 

Page 10 Page 12
1 reporter. 1 A Um, I spoke with my attorneys.
2 Can you do that for me, please? 2  Q Uh, when did you do that?
3 A Yes. 3 A Yesterday. A -- a few times this week, or
4  Q Okay. Very good. We're doing very well 4 last week.
5 so far. 5 Q How many times this week?
6 If, at any time, you don't understand one 6 A Once.
7 of my questions, please just let me know and I'll 7 Q_ And what day was that?
8 try to accommodate you. 8 <A Yesterday.
9 If, at any time, you want to take a break, 9 Q Okay. And how long did you speak with
10 just let me know and we'll take a break as long as 10 them?
11 there's no question pending, okay? 11 A Abouta half an hour.
12. A Okay. 12. Q = Okay. And what attorneys did you speak
13 MR. LANDAU: Alec, on that note, let me 13 to?
14 just -- I'm sorry to interrupt. But Helen, just be 14. A’ Mr. Landau and Mr. Cebulash.
15 mindful, needs to take a break every 45 minutes or | 15 Q_ Cebulash, okay.
16 so, so I just wanna -- 16 And was this by phone?
17 MR. FARR: Okay. Well, I was going to say | 17 A No.
18 we'll probably take a break every hour, -- 18 Q_ How -- how did you speak to them?
19 MR. LANDAU: Okay. 19 A Zoom.
20 MR. FARR: -- but I can do every 45 20 Q By Zoom? Okay.
21 minutes. And if you don't understand one of my 21 So you're familiar with Zoom at this
22 questions, please let me know. That's important. 22 point?
23 Otherwise, I'll assume you understood, and I'll take | 23 A Yes.
24 your answer. 24 Q . Okay. And you said that this meeting
25 So can you do that for me, please? 25 lasted half an hour?
Page 11 Page 13
1 A Yes. 1 A Approximately.
2 Q Okay. Now, Miss Krukas, is there any 2  Q Was anyone else present besides your
3 reason why you might have difficulty understanding | 3 attorneys?
4 my questions, or giving me full and truthful answers | 4 A No.
5 that might not be apparent to me? And by that I 5  Q Okay. Did your attorneys review any
6 mean, without getting into any specifics, are youon | 6 materials with you in that meeting?
7 any medications? Are you sick? Is there anything 7 A’ What do you mean materials?
8 that might make it difficult for you to understand 8 Q Documents?
9 and respond to my questions fully? 9 A No.
10 <A Idon't think so. 10 Q. Did you look at anything to prepare you
11 Q_ Okay. Now, you understand that you just 11 for the deposition?
12 took an oath to swear to tell the truth, the whole 12 A No.
13 truth and nothing but the truth. 13. Q Okay. You said that there were other
14 Do you understand that? 14 times that you met with your attorneys to prepare --
15 A_ Ido. 15 or spoke to your attorneys to prepare for today's
16 Q You understand that that's the same oath 16 deposition.
17 that you take in a court of law? 17 Were there -- how many other times were
18 A Yes. 18 there?
19 Q Okay. Do you understand that, you know, 19 <A I believe two other times.
20 penalties of perjury apply if you don't answer my 20 Q . And were those this week or last week?
21 questions fully and truthfully? 21 <A Last week.
22 A Yes. 22 Q_ Okay. Um, the first time last week, how
23. Q Okay. Miss Krukas, I'd just like to start 23 long did you speak to them?
24 with, you know, what did you do to prepare for 24 A  Ican't remember exactly, but each, um,
25 today's deposition? 25 time we spoke, it was about a half an hour.

 

 

 

 

4 (Pages 10 - 13)

Veritext Legal Solutions

www.veritext.com

888-391-3376
Case 1:18-cv-01124-BAH Document 61-3

Filed 01/15/21 Page 6 of 13

 

Page 42

Page 44

 

 

1 Q_ Okay. 1 itself. Um, the document requests are all subject
2 A IfIhad any, uh, communications with, uh, 2 to objections that Plaintiffs interposed in response
3 United Healthcare. 3 to this request. We're not waiving these objections
4 Q Allright. Um, if you could look at 4 and -- or those objections are preserved here. But
5 request number two, it calls for "All documents and 5 you can answer, Helen, if you can.
6 communications concerning any Medicare supplement 6 A _ Idon't remember what the -- all the
7 policies or coverage in which you've enrolled, other 7 documents were that I gave, but I gave everything
8 than the United Medigap plan, including but not 8 that I had.
9 limited to documents sufficient to show particular 9 Q Okay. Do you recall how many documents
10 Medicare supplement policies or coverage in which 10 there were, what the magnitude of documents that you
11 you've enrolled, the period in which you were 11 turned over were?
12 enrolled, and the amount you paid." 12 A No.
13 Did you look for documents like that? 13 Q_ Okay. Um, Miss Krukas, I'll tell you that
144 A Yes. 14 in terms of the documents that we understand to be
15 Q Allright. And did you produce those to 15 from your files, essentially all that was in there
16 your attorney? 16 were bank statements and a few documents that seemed
17. A Yes. 17 to be about another insurance policy.
18 Q_ Um, request number three is "All documents 18 Does that sound right to you in terms of
19 and communications concerning any program of 19 what you turned over to your lawyers?
20 Medicare supplement policies or coverage, other than 20 MR. LANDAU: I object to the form of the
21 the United Medigap program." 21 question.
22 Did you look for those documents? 22 <A I don't remember all the -- what all the
23 A Yes. 23 documents, uh, the information contained in the
24 Q Okay. And did you have any to provide to 24 documents. I just don't remember. I gave
25 your attorneys? 25 everything I had.
Page 43 Page 45
1 A Yes. 1 Q_ Okay. Do you recall when you looked for
2 Q If youcould go over to the next page, 2 documents and turned documents over to your lawyer
3 it's request number four. It says, "All marketing 3 do you recall any documents that constituted
4 materials, including but not limited to 4 communications with AARP?
5 advertisements, brochures, pamphlets and 5 MR. LANDAU: Objection, asked and
6 descriptions concerning or related in any way to 6 answered.
7 your decision to purchase an AARP Medigap policy or 7 <A Idon't recall exactly. I think yes, but
8 policies.” 8 I don't recall exactly.
9 Did you look for documents like that? 9  Q Okay. Do you recall any documents that
10 A Yes. 10 you believed to be advertisements or brochures
11 Q Did you have any marketing materials about 11 concerning the United Medigap plan that bears the
12 the United Medigap plan? 12 AARP name?
13. A _ Idon't remember, uh, what all the 13 MR. LANDAU: Objection. Asked and
14 documents that I gave were, but I gave everything 14 answered.
15 that I had to my attorney. 15 Q_ Do you recall --
16 Q Okay. I'm just going to go over a couple 16 THE REPORTER: I'm sorry. I didn't hear
17 of other requests here. 17 her answer. I'm sorry. I didn't hear her answer.
18 Request number five is, "All documents or 18 MR. FARR: Okay.
19 communications you reviewed that led you to conclude 19 <A Well, I -- I don't remember.
20 that AARP is an unlicensed insurance agent, and/or 20 MR. FARR: She doesn't remember.
21 that the royalty is a commission.” 21 Q Do you recall any documents concerning the
22 Did you have any documents like that? 22 United Medigap plan? Like the policy itself, or
23 MR. LANDAU: Object to the form. Calls 23 your application? Did you have any of those
24 for a legal conclusion. And I would just object, 24 documents?
25 um, as to the line of questioning on this document 25 MR. LANDAU: Objection. Asked and

 

 

 

12 (Pages 42 - 45)

Veritext Legal Solutions

www.veritext.com

888-391-3376
Case 1:18-cv-01124-BAH Document 61-3

Filed 01/15/21 Page 7 of 13

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 46
answered. Object to the form.

A_ I simply can't remember, but I gave
everything that I had.

MR. FARR: All right. Well, Kevin, I just
note for the record, it sounds like there's
something that we have to follow up on. And have
you withheld documents, like the witness is
describing, subject to your objections?

MR. LANDAU: [ have not withheld any
documents. We've produced everything that Miss
Krukas provided to us in response to these document
requests.

Q Miss Krukas, when you were finished
sending documents to your lawyers, did you review
what they produced to us in the case?

A No.

Q Okay. Do we want to take a break now?
I'm about to move into another area.

A Okay.

MR. FARR: If you want one every 45
minutes, then I'd like to accommodate that.

MR. LANDAU: Perfect. Thank you.

THE WITNESS: How long of a break?

MR. FARR: All right. Is five, ten
minutes enough for you?

Ocean nn WN ee

NNNNDN DN FR RB RR RR Re
MP WNHer OW MAIN UN PWN FF ©

Page 48
calling it royalties.
Why do you believe that, if you do?
MR. LANDAU: Object to the form.

A [believe it because I had no idea that
they were collecting any money on it. I always
thought of AARP as a club that negotiates on the
behalf of, uh, retired people, of its members. And,
uh, it didn't even occur to me to look anyplace
else. And had I known that they were receiving
money for it, I would have then gone and shopped
around with other brokers. I scanned the, uh, the
fine print, and royalties would not have meant
anything to me.

Q_ In your -- well, in your own words, do you
know what a royalty is?

MR. LANDAU: Object to the form.

A Inmy mind, a royalty is money paid to an
entity for the use of its intellectual property.

Q_ Right. And do you have any reason to
believe that that's not what the payment that United
makes to AARP is?

MR. LANDAU: Object to the form.

A I believe that getting a percentage of the
premiums paid is not for intellectual property.

The -- the amounts, even though the percentage is

 

—
rFPoOoWwW mA NN PWN

NYNVNNNDN FS See Fe Se SS
BHoNrF OO MAAN MNA SPW DY

 

N
wm

Page 47

THE WITNESS: Ten minutes.

MR. FARR: Okay. Let's do ten minutes.

MR. LANDAU: Great. Thanks.

MR. FARR: You can take the document down
now.

THE VIDEOGRAPHER: We're off the record at
9:44.

(Whereupon, a short break was taken.)

THE VIDEOGRAPHER: And we're back on the
record at 9:55 central. Thanks.

Q. Allright. Welcome back, Miss Krukas.

Miss Krukas, in your own words, what is
this lawsuit about?

A This lawsuit is about something AARP not
disclosing that it receives a commission for the
Medicare supplemental plans that, uh, that they have
and, uh, misleading people by calling it royalties.

Q Sol just want to break that down a little
bit.

You understand that this case concerns the
United Medigap Insurance plan that you purchased,
right?

A Correct.

Q. Okay. You say that AARP didn't disclose
that it received a commission and misled people by

 

oan nv nf WN e

aren
- ©

12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 49
the same, the amounts are different based upon the
plan that one chooses. So I chose a, um, a plan
that was not the cheapest, and so the amount of
money that they were getting paid on my plan was
greater than a cheaper plan. And I would, um, I
expect that royalties for intellectual property
would be the same.

And, uh, I thought of them just
negotiating a price, not getting, uh, paid for it.
I had no idea that royalties had anything to do
with, um, purchasing the plan.

Q. Okay. If I could just go back to what I
asked before.

A Uh-huh.

Q_ You said that you believed that the
payment was a commission and not a royalty.

What evidence do you have that it was a
commission and not a royalty?

MR. LANDAU: Object to the form. Calls
for a legal conclusion.

A To me, a commission is a certain
percentage of the -- of the premium paid.

Q_ And what's that based on?

A What I think.

Q It's just what you think?

 

 

13 (Pages 46 - 49)

Veritext Legal Solutions

www.veritext.com

888-391-3376
Case 1:18-cv-01124-BAH Document 61-3

Filed 01/15/21 Page 8 of 13

 

Page 50
1 <A Yeah.
2 QQ Do you have any experience with that in
3 the context of intellectual property licensing?
4 A No.
5 MR. LANDAU: I object to the form.
6 Q. Okay. And are you aware that intellectual
7 property licensing frequently involves royalties
8 that are keyed to a percentage of sales?
9 MR. LANDAU: I object to the form. Lacks

10 foundation.

11. A _ No. I'm just an ordinary consumer.

12. Q = Okay. Did you do any investigation or

13 study of how intellectual property licenses are

14 negotiated or formed?

15 A No.

16 Q Okay. When did you first learn what you
17 just described?

18 <A Acouple of years ago.

19 Q Can you describe how you came to have this
20 belief?

21 MR. LANDAU: I'm going to -- hold on one
22 second. To -- to the extent, Miss Krukas, that your
23 knowledge, um, of the particular facts here comes
24 from conversations with counsel, I'm going to

25 instruct you not to answer. To the extent you have

Page 52

A What do you mean “this information"?

Q_ The information that AARP was allegedly
receiving a commission in connection with your
United Medigap plan?

A I didn't know that they were receiving any
money.

Q_ So you didn't know about it until you
spoke to your attorneys, correct?

MR. LANDAU: Object to the form. And, you
know, the way that question is phrased, it would
require her to divulge attorney-client privileges.

MR. FARR: I don't agree with that.

Q Miss Krukas, prior to speaking to any
lawyers, did you know about this alleged commission
that you've testified about.

A Okay. You say "alleged commission."
Okay? Um --

18 Q. Did you know prior to this --

19 A You know, it's hard -- it's hard to answer

20 it, because I didn't think that they were making any
21 money. Um, I can say that I -- I found out, uh,

22 that they were making money and -- a couple of years
23 ago, and when I heard about it, I thought of it as a

24 commission.

25  Q How did you hear about it?

oCamorrnnhk WN

=
oO

11
12
13
14
15
16
17

 

Page 51
an independent basis, outside of the discussions
with counsel, you may answer.

A Okay. Could you repeat the question then?

Q Sure. When did you first come to this
belief that AARP was charging a commission on your
United Medigap plan?

A_ Icame to the belief when I found out that
they were receiving money based upon my -- uh, on
the -- on the plan that I chose.

Q_ And when did you find that out?

A Acouple of years ago.

Q. Was it in connection with your filing this
lawsuit?

14 MR. LANDAU: And again, I'm going to

15 instruct the witness -- to the extent the answer

16 requires you to divulge communications, um, I

17 instruct you not to answer. I think you can answer
18 this question yes or no. But beyond that, um,

19 particular conversations, I would instruct you not
20 to answer.

21 A I'msorry. Could you repeat the question
22 again?

23 Q
24

1
2
3
4
5
6
7
8
9

10
11
12
13

Sure. Let me ask it to you this way.
Did you have this information before you

 

 

25 spoke to these attorneys?

Page 53
A From my attorneys.

MR. LANDAU: Okay. Hold on. Hold on one
second, because I didn't get to interpose my
objection. I would instruct the witness and --
because this is a little difficult here doing this
by Zoom. But to the extent you learned of
something, I would not want you to divulge
attorney-client communications. We are not waiving

wonr nut WN

attorney-client communications.
MR. FARR: I understand that, Kevin. But
factually, whether she knew something before talking

|
NF ©

to her attorneys is a yes or no, and I got to it

13 that way. I don't think she divulged anything. I'm
14 just asking if she had this information prior to

15
16
17
18
19
20
21
22
23
24
25

speaking to her attorneys, and she said she learned
it from her attorneys. That's fine. I'm not going
to probe beyond that.
Q_ So Miss Krukas, just so that we're clear,
when you purchased your United Medigap plan
originally, um, you're saying you weren't aware of
any payment United was making to AARP in connection
with that policy?
A Correct.
Q_ And did you see, at the time you purchased

 

the policy originally, did you see any

 

14 (Pages 50 - 53)

Veritext Legal Solutions

www.veritext.com

888-391-3376
Case 1:18-cv-01124-BAH Document 61-3

Filed 01/15/21 Page 9 of 13

 

 

 

Page 54 Page 56
1 advertisements or materials that had that 1 regard to the United Medigap plan that bore its
2 information in it? 2 trademark?
3. A. TJalways scan the fine print. 3 MR. LANDAU: I object to the form of the
4 Q. Uh-huh. 4 question.
5 A And, uh, I don't recall seeing it, any 5 A I didn’t think that they had any, uh,
6 disclosure about royalties. Uh, I probably did see 6 responsibility, other than getting a good, uh, uh,
7 it and thought it was not significant and didn't 7 deal in the premiums for the huge number of members
8 apply to my purchase. 8 that they have.
9 Q Okay. Um, and -- but you don't have any 9 Q Okay. So you thought that its
10 independent recollection of that one way or the 10 involvement, if any, was negotiating a positive, uh,
11 other, right, when you say probably saw it? 11 premium for its members?
12 MR. LANDAU: Objection. Asked and 12 A Yes.
13 answered. 13. Q Okay. And, to your knowledge, did they
14 Q Do you remember seeing it, as you sit here 14 carry out that responsibility and get you a positive
15 today? 15 premium?
16 <A Because I glanced over the fine print, 16 MR. LANDAU: I object to the form.
17 which I always do before signing up for anything. 17. A _ TJactually don't have any idea because I
18 Q Okay. But my question's a little 18 didn't shop around.
19 different. 19 Q Okay. So when you purchased --
20 As you sit here today, do you have a 20 <A OrlI would have.
21 recollection of actually seeing anything that 21 Q = Okay. We'll talk about -- let's -- let's
22 referred to a payment from United to AARP at the | 22 talk about that.
23 time you purchased your Medigap insurance? 23 Did you -- did you shop around before you
24 MR. LANDAU: Objection. Asked and 24 purchased this United Medigap plan?
25 answered. 25 A No.
Page 55 Page 57
1 A No. 1 Q_ Um, do you know what AARP Services, Inc.,
2 Q. So you didn't rely on anything that was 2 is?
3 said about that in purchasing your insurance; did 3 MR. LANDAU: I object to the form.
4 you? 4 Q Do you know --
5 A No. [relied on, uh, the way I thought 5 A Is itjust -- as opposed to just AARP?
6 AARP -- the kind of organization that AARP was. 6 Q Yes.
7 Q. Okay. 7 <A No.
8 A. The way they promote themselves. 8  Q = Okay. Do you know what the AARP Insurance
9 Q. Okay. So why don't we talk about that. 9 Plan is separate and apart from AARP?
10 Um, what kind of organization, to your 10 MR. LANDAU: I object to the form.
11 knowledge, is AARP or AARP? 11. A Idon't understand the question.
12 A Uh, the word I can best use to describe it 12  Q There's an entity that you've sued in this
13 would be club. I pay membership fees, and, um, I 13 case, Miss Krukas, called the AARP Insurance Plan.
14 get, um, discounts for, um, hotel rooms when we go, | 14 It's also a trust.
15 uh, on road trips. Um, we'll get a discount for a 15 Do you know what that entity is?
16 hotel room. Um, I thought it was just an 16 MR. LANDAU: I object to the form.
17 organization that aggregates to people with the 17 MR. FARR: Okay.
18 purpose of, uh, benefiting them. 18 Q Do you know what United Health Insurance
19 Q Okay. Do you know what its 19 is?
20 responsibilities are, if any, with regard to the 20 MR. LANDAU: I object to the form.
21 United Medigap insurance that you purchased? 21 A Yes.
22 MR. LANDAU: I object to the form of the 22 Q Whatis it? I'm sorry, just so we're
23 question, 23 clear, United Healthcare Insurance Company, do you
24 <A_ What -- Its responsibilities? 24 know what that is?
25  Q Yeah. What role it had, if any, with 25 <A As opposed to something else?

 

 

 

15 (Pages 54 - 57)

Veritext Legal Solutions

www.veritext.com

888-391-3376
Case 1:18-cv-01124-BAH Document 61-3

Filed 01/15/21 Page 10 of 13

 

Page 58
United Health, do you know what it is?
United Health Insurance?
Yes.
It's a -- it's an insurance company.

> OP”

Do you know what its role, if any, was

with respect to the Medigap plan that you purchased?
A Yeah, it was the insurance company.

Q. Allright. So its -- its role in this was

1
2
3
4
5 Q
6
7
8
9 to provide the insurance to you, correct?

10 A Yes.

11 Q_ AARP wasn't the insurer. You understood
12 that, right?

13 A Yes.

14. Q Okay. And did you receive the insurance
15 that you paid for from United Health?

146 =A Yes.

17. Q You got the coverage that you, uh, paid

18 for; is that right?

19 MR. LANDAU: I object to the form.

20 A _ Yes.

21 Q_ Now, you talked a little bit about your

22 attorneys and speaking to your attorneys. I -- I

23 don't want to get into the substance of those

24 communications, but how did you become involved in
25 this lawsuit as a Plaintiff?

Page 60

Q_ Did you have any communications with these
lawyers about the investigation, as you called it,
of AARP, prior to hiring them as your lawyer?

MR. LANDAU: Wait. Can I get that
question back, please?

MR. FARR: I can do it if you want, but --

(Reporter read back as requested.)

Q Prior to hiring them as your attorneys,

Miss Krukas, did you have any conversations with
these lawyers about their -- what you called
investigation of AARP?

MR. LANDAU: I -- I -- I think you're --
Alec, I think you're getting into the substance of
conversation between attorney and client there, so
I'm going to instruct Miss Krukas not to answer.

MR. FARR: Well, I'm asking for
conversations before she hired you.

MR. LANDAU: That's -- Yeah. No. I'm
going to instruct the witness not to answer.

Q_ In your communication with your son about
this investigation of AARP, did your son discuss
what they were investigating?

A No.

Q_ Um, why were you interested in speaking to
these attorneys about an investigation, as you

oCamorrnnhk WN

=
oO

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 59
1 A’ Myson told me that there were, um,
2 attorneys who were investigating AARP and that, uh,
3 they'd like to, uh, speak to, um, people who have,
4 uh, AARP insurance.
5 Q_ When did that conversation occur?
6 A _ Idon'tremember. A few years ago.
7 Q. Did your, uh, son provide you with the
8 contact information for these attorneys?
9 A I--I'm not sure whether -- No, I don't
10 think so. I think that I only said yes, I would
11 speak to them and they contacted me.
12. Q Okay. So your son arranged for the
13 communication with, uh, the attorneys involved in
14 this lawsuit?

15 <A _ I guess so.
16 Q . And at this initial conversation, did you
17 meet with them or did you speak to them by

18
19
20
21

telephone?

A By telephone.

Q Okay. And what was discussed in that
meeting, in that call, before you retained them?
22 MR. LANDAU: Object. Um, I'm going to
23 instruct the witness not to answer the question on
24 the grounds of attorney-client privilege.

25 MR. FARR: Okay.

 

 

Page 61

1 called it, of AARP?

2 <A [thought it would be interesting.

3  Q_ Just interesting to get involved in?

4  A_ Iwasn't sure I was going to get involved.

5  Q Okay. Prior to the conversation you had

6 with the attorneys, did you have any complaints

7 about your United Medigap insurance plan?

8 A _ Yes.

9 Q And what were they?
10 A Un, it was expensive, and, um, my husband
11 and I decided to see if we could get another plan.
12 And we contacted a broker, and, um, we found out
13 that we could get a much, much better plan and at a
14 much better rate, much cheaper.
15  Q Other than expense, did you have any
16 complaints about the insurance that United provided?
17 A No, uh, no.
18 Q Okay. And prior to this conversation with
19 the attorneys, did you have any complaints about
20 AARP?
21 A I thought they were getting very
22 expensive.
23. Q_ So you thought their membership fees were
24 getting expensive? Other than that, did you have --
25 A No. No, I thought -- no. The membership

 

 

16 (Pages 58 - 61)

Veritext Legal Solutions

www.veritext.com

888-391-3376
Case 1:18-cv-01124-BAH Document 61-3

Filed 01/15/21 Page 11 of 13

 

 

 

Page 62 Page 64
1 fees are very reasonable. Uh, no, I thought that 1 commission and not a royalty?
2 the, uh, the United plan was, uh, getting very 2 <A Because it depends on every transaction.
3 expensive. 3 It's a certain percentage of each transaction, and,
4 Q Okay. Yeah, apart from that, did you have 4 uh, each transaction is different than the other.
5 any other complaints about AARP? 5S  Q . And why, in your view, is that -- does
6 A No. 6 that make it a commission instead of a royalty?
7  Q Okay. Are you being compensated in any 7 MR. LANDAU: Objection. Asked and
8 way for serving as a Plaintiff in this case? 8 answered.
9 <A Notany more than everyone else in the 9 Q . Go ahead.
10 class action suit. 10 A That's the way the rest of the industry
11 Q_ Okay. So youre not receiving any 11 works.
12 particular specific compensation for your time and |12 Q = What industry are you talking about?
13 appearing today? 13. A _ Insurance.
144 A No. 14 Q Okay. And did you ever work in the
15 Q Are you receiving any compensation for 15 insurance industry?
16 your expenses in serving as the Plaintiff? 16 A TJaudited Metropolitan Life Insurance.
17. A No. 17. Q = Okay.
18 Q Okay. Why did you agree to file this 18 A I purchase car insurance. I know that
19 lawsuit? What do you hope to get out of it? 19 they're getting commissions. I purchase, um,
20 A Satisfaction. I hope to, uh -- I hope to 20 homeowner's insurance. I know that there's a
21 uh, help the rest of the population know what 21 commission. And, uh, the plan that I have now we
22 they're getting when they're, uh, uh, purchasing, uh | 22 got through a broker who gets a commission.
23 insurance through AARP. 23 Q Is that the -- the sum total of the basis
24 Q Okay. Other than personal satisfaction, 24 for why you believe that the payment that United is
25 is there specific relief that you're looking for? 25 making to AARP is a commission and not a royalty?
Page 63 Page 65
1 MR. LANDAU: I object to the form. Asked 1 MR. LANDAU: I object to the form. Asked
2 and answered. Calls for a legal conclusion, but you | 2 and answered.
3 can answer. 3 A You know, that's almost like asking me,
4 A _ Thave no idea. 4 uh, what I thought my whole life. It can't be
5  Q Okay. Well, are you looking to get money 5 the -- the sum total, okay?
6 for yourself in the class out of it? 6 Q Okay.
7 A Yes. 7 A That's what I think of as a commission.
8 Q Okay. What would the -- what moneys are 8 Q Right now, as you sit here today. That's
9 you hoping to get out of it? Is there an amount in 9 really what I'm trying to get at.
10 mind, or a form of compensation in mind? 10 A Okay. Today, and yesterday, and ten years
11. A I think we should be reimbursed. I don't 11 ago, and 20 years ago, and probably 30, 40 years
12 know what will happen in the lawsuit, um, butI--I | 12 ago.
13 hope that there is reimbursement. 13. Q Allright. Understood.
14. Q_ So you're looking for a rebate on the 14 And what, if any, experience have you had
15 insurance premiums that you paid? 15 with intellectual property royalties prior to this
16 MR. LANDAU: I object to the form. Asked | 16 lawsuit?
17 and answered. Um, you may answer. 17 MR. LANDAU: Objection, asked and
18 A The money is the least important part of 18 answered.
19 this whole thing. It's mainly satisfaction in doing 19 A Okay. I know that if I watch a movie and
20 the right thing. I think that AARP should do the 20 they use someone's music, they pay a royalty.
21 right thing. 21 Q  Ub-hth.
22 Q And what's the right thing, in your view? 22 A That -- that is the extent of my
23. A Disclose that they're getting commissions 23 experience with royalties. Just common everyday
24 and stop obfuscating that by calling it royalties. 24 kind of occurrences.
25  Q Okay. Again, why do you think that it's a 25  Q Okay. So you don't know, for example,

 

 

 

17 (Pages 62 - 65)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

 

Case 1:18-cv-01124-BAH Document 61-3 Filed 01/15/21 Page 12 of 13
Page 66 Page 68
1 whether it's typical for intellectual property to be 1 elsewhere, which I would have done.
2 licensed on a running royalty basis that's a 2 Q _ Why would you have looked elsewhere?
3 percentage of sales? 3 A Because it would have put them on the same
4 MR. LANDAU: I object to the form. Calls 4 plane as every other broker.
5 fora legal conclusion. Lacks foundation. 5S  Q Can you elaborate on that? What do you
6 A  Idon't know anything technical. All I 6 mean "on the same plane"?
7 know is, uh, what's com -- what's commonly known -- 7 A They would have just been one of many
8 or what I think is commonly known and, um -- that's 8 people selling insurance.
9 what I think of as commonly known. 9 Q_ Do you believe the AARP brand, its name,
10 Q Okay. And prior to filing this lawsuit, 10 is valuable?
11 you -- you didn't do any kind of investigation of 11 A Yes.
12 what are common royalty practices or anything of 12 Q_ Do you believe that AARP'’s membership list
13 that nature; did you? 13 is valuable?
14 A No. 14 A Yes.
15 Q Okay. Um -- and I just want to get back 15 Q_ If United were going to use AARP's brand
16 to this statement you made before about why you 16 and membership list to market its Medigap policy, do
17 filed this lawsuit and what you hope to get out of 17 you believe AARP should be paid compensation for
18 it. 18 that?
19 I understand the part about satisfaction, 19 MR. LANDAU: Objection. Lacks foundation.
20 but you think that there should be a return of some 20 You may answer.
21 amount of money that you and the class members paid; 21 A I think that AARP was the one that was
22 is that right? 22 marketing the plans. I didn't go to United Health.
23 A Yes. 23 I went to AARP.
24 Q Okay. So you're looking for a rebate on 24. Q. We'll, let's -- we'll talk about that in a
25 your insurance? 25 second. But could you answer my question?
Page 67 Page 69
1 MR. LANDAU: I object to the form. Asked 1 If United was using the AARP name in
2 and answered, and vague as to the term "rebate." 2 association with its Medigap plan, would you agree
3 Calls for a legal conclusion. You may answer, 3 that it would be reasonable for it to pay AARP for
4 though. 4 the use of its name?
5 Q You can answer. 5 MR. LANDAU: Objection. Lacks foundation.
6 A I think that some money should be coming 6 Asked and answered.
7 back. I don't know whether I would call it a rebate 7 A I don't even understand how that would,
8 or, uh, a compensation, or what I would call it. 8 uh, would happen.
9 But I think that, uh, yes, I think that, uh, the 9 Q Well, you understand that AARP has
10 people in the class action deserve to get some of 10 trademarks like its name, right?
11 their money back. 11. A Yeah.
12 Q = Okay. And in your own words, what do you | 12  Q = Okay. And if United were to use those
13 believe, if anything, that AARP did wrong in 13 trademarks in association with its Medigap plan,
14 connection with the United Medigap plan? 14 would you agree that it would be reasonable for AARP
15 MR. LANDAU: Objection. Asked and 15 to charge a fee for that?
16 answered, but you may answer again. 16 MR. LANDAU: Objection. Asked and
17. +A I think that they promote themselves as a, 17 answered.
18 uh, club, basically a club for retired people. And, 18 A _ Idon't even know how to -- how to answer
19 uh, because of their huge membership, they can, uh, | 19 that. It's so hypo -- hypothetical. Because, in my
20 get all sorts of benefits through the members of the | 20 mind, United wasn't selling anything and using
21 club. And I think that, uh, by disclosing a 21 AARP's, uh, name. AARP was selling and -- and
22 royalty, as opposed to a commission, which I think | 22 that's who I relied on. I relied on AARP. I didn't
23 it is, they obfuscate the fact that they're getting 23 want the -- necessarily United Health insurance. I
24 acommission. Because if people knew that they were 24 was going after what AARP recommended.
25 getting a commission they might have looked 25 Q Okay. So the A -- well, let's -- let's

 

 

18 (Pages 66 - 69)

Veritext Legal Solutions

www.veritext.com

888-391-3376
Case 1:18-cv-01124-BAH Document 61-

3 Filed 01/15/21 Page 13 of 13

 

Page 70

1 take a step back, though, and it will be the last

2 time I'll go into it. I'll try to make it

3 understandable to you.

4 But you testified that you think the AARP

5 brand is valuable, right?

6 A Yes.

7 Q. If United, or indeed anybody, putting out

8 a product were to use the AARP brand in connection

9 with that product, would you agree that it would be
10 reasonable for AARP to be paid a fee in connection

11 with that?
12 MR. LANDAU: Objection. Lacks foundation.
13 Asked and answered. Calls for a legal conclusion.

14 You may answer if you can.

15 A _ I don't even know how to answer that.

16 Q > Why not?

17. A I'msorry. Because I can't imagine --

18 Okay. It's not that I can't imagine. It's because

19 T haven't seen anybody using the AARP trademark.
20 You know, if I buy, um, which I don't buy, but if I
21 were to buy adult diapers, I wouldn't see AARP's,
22 uh, name on it.

23 Q Well, you saw the AARP trademark in

24 connection with this Medigap policy, right?

Page 72
1 MR. LANDAU: Asked and answered.
2 Objection.
3 MR. FARR: She just answered yes.
4 Q And so wouldn't it be reasonable for
5 United to pay AARP for the use of its name --
6 MR. LANDAU: Object to the form.
7 Q._ --in the sale of that insurance policy?
8 A No.

9 MR. LANDAU: I object to the form. Lacks
10 foundation. Asked and answered. Calls for a legal

11 conclusion.

12) Q Why would that be -- did you say no?

13. A_ Isaid no.

14. Q Why?

15 <A Because AARP was selling the policy. You

16 know? I didn't see -- I don't see United Healthcare
17 promoting its policies by using AARP. I see AARP
18 promoting United Healthcare's policies.

19 Q Okay. And what's that based on when you

20 say, "I see"?

21 A It's -- it's based on the -- what I think

22 of as AARP, and what I think is common knowledge.
23 That people think that AARP is there to benefit

24 retired people. That they collect membership fees,

 

25 A No. I didn't see the, uh, trademark. 25 and I don't know what else funds, uh, AARP, but that
Page 71 Page 73
1 What I saw was AARP. 1 their purpose is to get good rates for, uh, their
2 Q. Well, you saw their name? 2 members. And I don't understand. I just don't
3. <A Their website. 3 understand anything, other than the commission being
4 Q But you saw their name in connection with 4 paid to AARP.
5 it, right? 5  Q Okay. So you don't understand one way or
6 <A Yeah. Yeah. Because it was AARP. I 6 the other whether it's a commission or a royalty
7 was -- 7 because you don't really understand how royalties
8 Q _ And you understood that United was the 8 work?
9 insurance company, right? 9 A No.
10 A Yes. 10 MR. LANDAU: I object to the form. Asked
11 Q_ And you understood that you paid premiums | 11 and answered. Calls for --
12 to United, correct? 12. A_ Tobject to that.
13. A Correct. 13. Q. Okay.
14 MR. LANDAU: Object to the form. 14. A I'm saying that as a consumer, not an
15 Q. And the AARP name was used in connection | 15 expert, but as a consumer, I think of AARP as a

16 with that United policy, correct?

17. A _ AARP was promoting the, uh, policy.

18 Q Allright. Well, we'll get to whether it

19 was AARP promoting it or United promoting it.

20 But you understood it was a United

21 insurance policy, right?

22 A Yes.

23. Q And you understood that the AARP name was

24 used in connection with it, right?
25 A Yes.

 

 

16 membership club that benefits its members. And,
17 um -- and it -- it never occurred to me that they

18 would get any payment from United Healthcare. I
19 think that United Healthcare would benefit, you

20 know, by, uh, selling insurance to a huge -- to a

21 group that has a huge number of members, and that
22 would be it.

23. Q Right. And it would benefit by being able
24 to sell its insurance to that huge large number of
25 members of AARP, right?

 

 

19 (Pages 70 - 73)

Veritext Legal Solutions

www.veritext.com

888-391-3376
